Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election of Group I (claims 1-10) in the reply filed on 06/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “carrier arm that is fixed to the shaft and being configured to rotate” of Claim 1 should be “carrier arm fixed to the shaft and configured to rotate”.

(2) The “a branch part that branches from the main body part, and an extension part that is connected to” of Claim 6 should be “a branch part branched from the main body part, and an extension part connected to”.

(3) The “carrier arm that is fixed to the shaft and being configured to rotate” of Claim 8 should be “carrier arm fixed to the shaft and configured to rotate”.

(4) The “a heater being configured to”, “a temperature regulator being configured to”, and “a control unit being configured to” of Claim 8 should be “a heater configured to”, “a temperature regulator configured to”, and “a control unit configured to”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “wherein the thermometer is one of a plurality of thermometers, and a plurality of thermometers are fixed to each of the carrier arms” of Claim 4 is not clear.
First, does the second “a plurality of thermometers” indicates the first “a plurality of thermometers or not? If the applicant intends to recite each arm has plural thermometers, it is respectfully requested to correct by removing the “the thermometer is one of a plurality of thermometers”.
Second, claim 1 merely recites at least one carrier arm, but claim 4 recites “the carrier arms”. There is insufficient antecedent basis for “the carrier arms”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeya (US 20020119679, hereafter ‘679).
Regarding to Claim 1, ‘679 teaches:
a conveyer (abstract, the claimed “A substrate carrier apparatus”);
The motor 26 is connected to one end of the base arm 22 and turns (swings or pivots) the base arm 22 on the axis thereof (Fig. 3, [0038], the claimed “comprising: a shaft; at least one carrier arm that is fixed to the shaft and being configured to rotate as the shaft rotates”);
a thermocouple 40 (Fig. 5, [0040], the claimed “and at least one thermometer fixed to the carrier arm”).

Regarding to Claims 2-3, 5 and 7,
‘679 teaches a first conveying arm unit 120, a second conveying arm unit 150 (Fig. 8, [0047]), a thermocouple 140 (Fig. 11, [0052]), and a thermocouple 172 (Fig. 12, [0054], the claimed “wherein the carrier arm is one of a plurality of carrier arms, and the thermometer is provided on one of the plurality of carrier arms” of Claim 2, “wherein the carrier arm is one of a plurality of carrier arms, and all of the plurality of carrier arms are provided with the thermometer” of Claim 3, “wherein the thermometer is exposed on a back surface of the carrier arm” of Claim 5, and “wherein the thermometer is a thermocouple or a resistance temperature sensor” of Claim 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘679 in view of Kondoh (US 20110178626, hereafter ‘626).
Regarding to Claim 4,
‘679 teaches thermocouple 140 and 172 of the first and second conveying arm units 120, 150 (Figs. 8, 11 and 12, the claimed “wherein the thermometer is one of a plurality of thermometers”).

Because each arm unit has one thermocouple, ‘679 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 4: and a plurality of thermometers are fixed to each of the carrier arms.

‘626 is analogous art in the field of a substrate transfer apparatus (title). ‘626 teaches temperature detectors, e.g., thermocouples 64a and 64b are installed on the inner surfaces of the casings 11a and 12a (Figs. 3-5, [0094]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added additional thermocouples to each arm portion of each of the first and second conveying arm units 120, 150, for the purpose of providing a substrate transfer apparatus capable of performing a transfer of the substrate with a desired accuracy immediately after its operation is resumed, regardless of the cool-down state or the warm-up state, and also capable of obtaining a high uniformity between processes on substrates.

Regarding to Claim 6,
As discussed in the claim 4 rejection above, in ‘679, each arm portion 124, 122, 152, 154 has thermocouple by teaching of ‘626.
Further, based on Fig. 8 of ‘679, the base arm 122 can be interpreted as a “main body part”, the base arm 152 can be interpreted as a “branch part”, and the delivery arm 124 can be interpreted as an “extension part” (the claimed “wherein the carrier arm includes a main body part connected to the shaft, a branch part that branches from the main body part, and an extension part that is connected to the main body part and is located further from the shaft than the main body part, the thermometer is one of a plurality of thermometers, and the thermometers are fixed to the main body part and the extension part”).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak et al. (US 20150332912, hereafter ‘912) in view of Kim et al. (US 20160071745, hereafter ‘745) and Okita et al. (US 20170271194, hereafter ‘194).
Regarding to Claim 8, ‘912 teaches:
Processing chamber (abstract, the claimed “A substrate processing apparatus”);
Carousel 290 depicted in FIG. 2A, can do a 180 degree rotation (about its central axis… to transfer the two substrates from stations 201 and 202 to stations 203 and 204 ([0049], note the central axis is a shaft and the rest is an arm, the claimed “comprising: a substrate carrier apparatus including a shaft, at least one carrier arm that is fixed to the shaft and being configured to rotate as the shaft rotates”);
Various process tool sensors… thermocouples ([0157], the claimed “and at least one thermometer”);
Each station has a heated pedestal ([0144]), and pedestal 108 may be temperature controlled via heater 110 ([0141], note the “temperature controlled” is obtained by a temperature regulator, the claimed “a susceptor; a heater being configured to heat the susceptor; a temperature regulator being configured to control the heater”);
System controller 250 ([0147]), A heater control program may include instructions for controlling the current to a heating unit that is used to heat the substrates ([0153]), and Signals for monitoring the processes may be provided by analog and/or digital input connections of system controller 250 from various process tool sensors ([0157], the claimed “and a control unit being configured to acquire a measured temperature, which is a surface temperature, of the susceptor obtained by the thermometer and control the temperature regulator”).

‘912 teaches “thermocouple”, which is well-known apparatus to measure temperature. Because ‘912 clearly teaches pedestal 108 may be temperature controlled via heater 110 ([0141]) by a sensor coupled to the heater control program of the system controller 250 ([0147]), the temperature of the pedestal would have been measure by the thermocouple. However, ‘912 does not teach the location of the thermocouple, thus ‘912 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 8: and at least one thermometer fixed to the carrier arm.

‘745 is analogous art in the field of a substrate processing apparatus ([0005]). ‘745 teaches the temperature sensor 500 may be installed at any position without limitation so long as the temperature sensor 500 can sense the temperature of the top surface ([0179]).

‘194 is analogous art in the field of a substrate processing apparatus (title). ‘194 teaches sensor 220 is mounted on, for example, a surface facing stage 111 of transportation arm 221 (Fig. 8, [0101], note the sensor can sense a top surface while moving the arm).

Emphasized again, in ‘912, while transferring the substrate between the multiple stations by rotating the carousel, the bottom surface of the carousel moves above the top surface of the station.

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have fixed the temperature sensor of ‘912, on a portion of the bottom surface of the rotational carousel of ‘912, for the purpose of providing a structural configuration to easily and closely measure a surface temperature by the sensor sensing the temperature of the top surface of each pedestal while moving the substrates via the carousel.

The applicant may argue that no reference explicitly teaches a “temperature” sensor fixed on a transferring arm. In response to the argument, the examiner maintains any sensor can be attached to the transferring arm and use of either temperature sensor or other purpose sensor is mere different use of an apparatus. 
Further, as shown in ‘679 above, attaching a temperature sensor to the transferring arm is well-known in the art, see also the temperature sensor 150 attached on a back surface of the wafer handling arm of Fig. 2 in US 20140017041. 

Regarding to Claims 9-10,
‘912 teaches Signals for monitoring the processes may be provided by analog and/or digital input connections of system controller 250 from various process tool sensors. The signals for controlling the processes may be output on the analog and/or digital output connections of process tool 200… Appropriately programmed feedback and control algorithms may be used with data from these sensors to maintain process conditions ([0157], note the feed back and algorithms indicate the update offset, the claimed “wherein the substrate processing apparatus comprises a transfer unit that converts a measurement result from the thermometer into digital data and transmits the digital data to the control unit” of Claim 9, and “wherein the control unit controls the temperature regulator with an updated offset to bring the surface temperature close to a target temperature based on the measured temperature and a temperature of the heater at the time when the measured temperature is obtained” of Claim 10).
Further note the recited offset update feature is a generic function of the controller based on the actual value and reference value, for instance, see US 6402509.

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718